Exhibit 10.4

 

FIRST AMENDMENT TO PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) is made as of
December 23, 2008 by and between HUB PROPERTIES TRUST, a Maryland real estate
investment trust (the “Seller”), and SENIOR HOUSING PROPERTIES TRUST, a Maryland
real estate investment trust (the “Purchaser”).

 

W I T N E S S E T H

 

WHEREAS, the Seller and the Purchaser executed a Purchase and Sale Agreement
dated as of May 5, 2008 (the “Purchase Agreement”), with respect to the Property
(this and other capitalized terms used and not otherwise defined herein shall
have the meanings given such terms in the Purchase Agreement) described in
Exhibit A hereto; and

 

WHEREAS, the Seller and the Purchaser now wish to amend the Purchase Agreement
subject to and upon the terms and conditions set forth herein;

 

NOW, THEREFORE, for good and valuable consideration and in consideration of the
mutual covenants of the parties hereto, the mutual receipt and legal sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:

 


1.             SECTION 2.2 IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING
IS INSERTED IN SUBSTITUTION THEREFOR:


 


2.2            CLOSING.  THE PURCHASE AND SALE OF THE PROPERTY SHALL BE
CONSUMMATED AT A CLOSING (THE “CLOSING”) TO BE HELD AT THE OFFICES OF SULLIVAN &
WORCESTER LLP, ONE POST OFFICE SQUARE, BOSTON, MASSACHUSETTS, OR AT SUCH OTHER
LOCATION AS THE SELLER AND THE PURCHASER MAY AGREE, AT 10:00 A.M., LOCAL TIME,
ON MAY 30, 2010 (THE “CLOSING DATE”).


 


2.             THE PURCHASE AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING
PARAGRAPH AFTER SECTION 8.6 THEREOF:


 

8.7            Approval of 2009 and 2010 Capital Expenditure Budgets.  The
Seller shall prepare for the Purchaser’s review and approval a 2009 capital
expenditure budget (the “2009 CapEx Budget”) and 2010 capital expenditure budget
(the “2010 CapEx Budget”) (in each case, including, without limitation, budgeted
items for “building improvements” and “development and redevelopment”).

 

--------------------------------------------------------------------------------



 


3.             SUBSECTIONS 9(G) AND (H) ARE HEREBY DELETED IN THEIR ENTIRETY AND
THE FOLLOWING ARE INSERTED IN SUBSTITUTION THEREFOR:


 


(G)            BROKERAGE COMMISSIONS, TENANT IMPROVEMENT EXPENSES AND OTHER
AMOUNTS PAYABLE BY THE SELLER AS LANDLORD UNDER LEASES ENTERED INTO BY THE
SELLER AFTER THE DATE HEREOF, OR IN CONNECTION WITH THE RENEWAL OR EXTENSION OF
ANY EXISTING LEASE, SHALL BE ALLOCATED BETWEEN THE SELLER AND THE PURCHASER AT
CLOSING BASED UPON THEIR RESPECTIVE PERIODS OF OWNERSHIP (CALCULATED ON A
STRAIGHT-LINE BASIS OVER THE INITIAL TERM OR EXTENSION OR RENEWAL PERIOD, AS
APPLICABLE), AND THE PURCHASER SHALL REIMBURSE THE SELLER AT THE CLOSING FOR ALL
AMOUNTS SO ALLOCATED TO THE PURCHASER AND PAID BY THE SELLER PRIOR TO THE
CLOSING.  THE PURCHASER SHALL RECEIVE A CREDIT AT CLOSING FOR ALL UNPAID
BROKERAGE COMMISSIONS, TENANT IMPROVEMENT EXPENSES AND OTHER AMOUNTS PAYABLE BY
THE SELLER AS LANDLORD UNDER ANY SUCH NEW LEASE, RENEWAL OR EXTENSION THAT ARE
ALLOCATED TO THE SELLER IN ACCORDANCE WITH THE TERMS HEREOF.


 


(H)          AMOUNTS PAYABLE AFTER THE DATE HEREOF ON ACCOUNT OF CAPITAL
EXPENDITURES UNDER THE 2008 CAPITAL EXPENDITURE BUDGET PREVIOUSLY PREPARED BY
THE SELLER (THE “2008 CAPEX BUDGET”), THE 2009 CAPEX BUDGET AND THE 2010 CAPEX
BUDGET (TOGETHER WITH THE 2008 CAPEX BUDGET AND THE 2009 CAPEX BUDGET,
COLLECTIVELY, THE “CAPEX BUDGET”) (INCLUDING, WITHOUT LIMITATION, BUDGETED ITEMS
FOR “BUILDING IMPROVEMENTS” AND “DEVELOPMENT AND REDEVELOPMENT”), SHALL BE
ALLOCATED BETWEEN THE SELLER AND THE PURCHASER AT CLOSING BASED UPON THEIR
RESPECTIVE PERIODS OF OWNERSHIP (ON A STRAIGHT LINE BASIS), AND THE PURCHASER
SHALL REIMBURSE THE SELLER AT THE CLOSING FOR ALL AMOUNTS SO ALLOCATED TO THE
PURCHASER AND PAID BY THE SELLER PRIOR TO THE CLOSING.  THE PURCHASER SHALL
RECEIVE A CREDIT AT CLOSING FOR ALL UNPAID AMOUNTS PAYABLE ON ACCOUNT OF CAPITAL
EXPENDITURES UNDER THE CAPEX BUDGET ALLOCATED TO THE SELLER IN ACCORDANCE WITH
THE TERMS HEREOF.


 


4.             AS AMENDED HEREBY, THE AGREEMENT IS IN FULL FORCE AND EFFECT AND
IS HEREBY RATIFIED AND CONFIRMED.


 


5.             THIS AMENDMENT MAY BE EXECUTED IN A NUMBER OF IDENTICAL
COUNTERPARTS.  IF SO EXECUTED, EACH COUNTERPART IS TO BE DEEMED AN ORIGINAL FOR
ALL PURPOSES, AND ALL SUCH COUNTERPARTS SHALL, COLLECTIVELY, CONSTITUTE ONE
AGREEMENT.  SUCH EXECUTED COUNTERPARTS MAY BE DELIVERED BY FACSIMILE OR BY
E-MAIL (IN .PDF

 

--------------------------------------------------------------------------------


 

format) and any such counterparts so delivered shall be deemed original
documents for all purposes.

 


6.             THE DECLARATION OF TRUST OF THE SELLER, A COPY OF WHICH IS DULY
FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND,
PROVIDES THAT THE NAME “HUB PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER SUCH
DECLARATION OF TRUST COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR
PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE
SELLER SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, THE SELLER.  ALL PERSONS DEALING WITH THE
SELLER IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF THE SELLER FOR THE PAYMENT OF
ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 


7.             THE DECLARATION OF TRUST OF THE PURCHASER, A COPY OF WHICH IS
DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF
MARYLAND, PROVIDES THAT THE NAME “SENIOR HOUSING PROPERTIES TRUST” REFERS TO THE
TRUSTEES UNDER SUCH DECLARATION OF TRUST COLLECTIVELY AS TRUSTEES, BUT NOT
INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE
OR AGENT OF THE PURCHASER SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR
SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE PURCHASER.  ALL PERSONS
DEALING WITH THE PURCHASER IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF THE
PURCHASER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and the Purchaser have executed this Amendment
under seal as of the date above first written.

 

WITNESS:

SELLER: 

 

 

/s/ Jennifer B. Clark

 

HUB PROPERTIES TRUST, a Maryland real estate
investment trust

 

 

 

 

By:

/s/ John C. Popeo

 

 

Name: 

John C. Popeo

 

 

Its:

Treasurer

 

 

WITNESS:

PURCHASER:

 

 

/s/ Jennifer B. Clark

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

Name: 

David J. Hegarty

 

 

Its:

President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Address of Property

 

Torrey Pines, 3030-50 Science Park Road, San Diego, California

 

--------------------------------------------------------------------------------